Case: 21-20083    Document: 00516281413       Page: 1    Date Filed: 04/14/2022




           United States Court of Appeals
                for the Fifth Circuit                            United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                    April 14, 2022
                                No. 21-20083
                                                                   Lyle W. Cayce
                              Summary Calendar                          Clerk


   Brock Andrew Starkey,

                                                        Plaintiff—Appellant,

                                    versus

   Bryan Collier, Executive Director, Texas Department of Criminal
   Justice; Doctor Lannette Linthicum, Director of TDCJ Health
   Services Division; John Doe, Department Head of TDCJ Health Services
   Division Office of Professional Standards; John Doe, University of Texas
   Medical Branch Correctional Manager; John Doe, University of Texas
   Medical Branch Head of Department of Quality Services; Catherine
   Mayo, TDCJ Health Services Investigator; Khari Mott, Estelle Unit
   Medical Business Manager; Seung Taek Lim, N.P., Estelle Unit; Brad
   C. Burns, Corrections Officer, Estelle Unit; Mark Roberts, Practice
   Manager, Eastham Unit; Tawona Holmes, N.P., Eastham Unit,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                     for the Southern District of Texas
                          USDC No. 4:19-CV-4055


   Before King, Costa, and Ho, Circuit Judges.
Case: 21-20083      Document: 00516281413           Page: 2     Date Filed: 04/14/2022

                                     No. 21-20083


   Per Curiam:*
          Brock Andrew Starkey, a prisoner in the custody of the Texas
   Department of Criminal Justice (TDCJ), files this interlocutory appeal of the
   district court’s order denying Starkey’s motion for a default judgment and
   motion for a preliminary injunction. Starkey initially filed a complaint under
   28 U.S.C. § 1983 alleging an incident of excessive force and subsequent
   deliberate indifference to Starkey’s medical needs. He later moved for
   (1) injunctive relief in the form of an order from the court compelling the
   TDCJ to administer medication, and (2) a default judgment based upon the
   Texas Attorney General’s lack of response to the district court’s order to
   produce Starkey’s authenticated medical records and any records related to
   the alleged use of force.
          We first consider the district court’s ruling on Starkey’s motion for a
   preliminary injunction, which we have jurisdiction to consider under 28
   U.S.C. § 1292(a)(1). “The decision to grant or deny a preliminary injunction
   lies within the sound discretion of the trial court and may be reversed on
   appeal only by a showing of abuse of discretion.” White v. Carlucci, 862 F.2d
   1209, 1211 (5th Cir. 1989) (quoting Apple Barrel Prods., Inc. v. Beard, 730 F.2d
   384, 386 (5th Cir. 1984)). “[T]o obtain a preliminary injunction, the movant
   must establish: ‘(1) a substantial likelihood of success on the merits, (2) a
   substantial threat of irreparable injury if the injunction is not issued, (3) that
   the threatened injury if the injunction is denied outweighs any harm that will
   result if the injunction is granted, and (4) that the grant of an injunction will
   not disserve the public interest.’” Stevens v. St. Tammany Parish Gov’t, 17
   F.4th 563, 576 (5th Cir. 2021) (quoting Speaks v. Kruse, 445 F.3d 396, 399–
   400 (5th Cir. 2006)). We agree that Starkey has not shown that he is
   substantially likely to succeed on his deliberate indifference claim nor has he


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                           2
Case: 21-20083      Document: 00516281413           Page: 3    Date Filed: 04/14/2022




                                     No. 21-20083


   demonstrated what irreparable injury he might suffer should the injunction
   not issue. We find no abuse of discretion in the district court’s denial of a
   preliminary injunction.
          Turning to the district court’s denial of Starkey’s motion for a default
   judgment, we find that we do not have jurisdiction to review the district
   court’s order. Absent a recognized exception, we can only review final
   decisions of the district courts. Mohawk Indus. v. Carpenter, 558 U.S. 100, 106
   (2009). As an initial matter, Starkey’s motion was not a proper motion for a
   default judgment under Federal Rule of Civil Procedure 55 nor did it comport
   with the procedural requirements for such a judgment to issue. It is best
   characterized as a motion to compel a response to what was essentially a
   discovery order issued by the district court. The federal courts “have
   generally denied review of pretrial discovery orders,” Firestone Tire & Rubber
   Co. v. Risjord, 449 U.S. 368, 377 (1981), and so we deny review here. Treating
   Starkey’s motion as styled and considering it as a true motion for a default
   judgment does not change the result; a denial of a motion for a default
   judgment is not one of the statutorily created exceptions to the final judgment
   rule found in 28 U.S.C.§ 1292, nor does it satisfy the strict dictates of the
   collateral order doctrine. See Mohawk, 558 U.S. at 106. Therefore, we would
   still lack jurisdiction to review the district court’s order. And to the extent
   that Starkey asks us in his appellate briefing to rule on the merits of his
   excessive force and deliberate indifference claims, we are also without
   jurisdiction to do so. The district court has yet to issue any dispositive orders
   or judgments on Starkey’s claims, and so we have no final decision to review.
          For the foregoing reasons, we AFFIRM.




                                           3